Citation Nr: 0706530	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective earlier than August 2, 2002, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted the veteran's claim for a TDIU and assigned an 
effective date of August 2, 2002.  He wants an 
earlier effective date.

The Board remanded this case to the RO in June 2006, via the 
Appeals Management Center (AMC), for further development and 
consideration.


FINDINGS OF FACT

1.  The veteran filed a claim for a TDIU on October 13, 1999.  

2.  The medical evidence shows the veteran has been 
continuously precluded from obtaining and retaining 
substantially gainful employment due to the severity of his 
service-connected post-traumatic stress disorder (PTSD) since 
at least 1989, perhaps even longer dating back to 1987 or 
thereabouts.  

3.  The RO assigned a TDIU effective of August 2, 2002.  


CONCLUSION OF LAW

The criteria are met for an earlier effective date of October 
13, 1999, for the TDIU.  38 U.S.C.A. §§ 5107, 5110(a), (b)(2) 
(West 2002); 38 C.F.R. § 3.400(o) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126, and the implementing 
VA regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.

Additional medical evidence submitted by the veteran's 
representative was received at the Board in January 2007, 
subsequent to the AMC's most recent readjudication of the 
claim on remand.  The veteran did not submit a waiver with 
this additional evidence indicating the Board could consider 
it prior to the RO (AMC).  Normally, this would require 
another remand.  But this is unnecessary since the Board is 
granting his claim for an earlier effective date, regardless 
of this.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2006).  This 
also means the Board need not engage in a detailed discussion 
of whether there has been compliance with the provisions of 
the VCAA because even if there has not been, this is 
inconsequential and, therefore, at most harmless error.  It 
only deserves mentioning the Board remanded this case in June 
2006 to ensure VCAA compliance - including insofar as 
apprising the veteran of the type of evidence needed to show 
his entitlement to an earlier effective date.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).  See also Mayfield v. 
Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006); and Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

Even if the veteran does not meet these threshold minimum 
rating requirements, a total rating also may be assigned, 
nonetheless, where the evidence demonstrates such an 
exceptional or unusual disability picture concerning his 
service-connected disabilities as to render impractical the 
application of the regular schedular standards.  Factors 
considered in making this determination include whether there 
is marked interference with his employment or frequent 
periods of hospitalization.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2006).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.  

The record shows the veteran filed a TDIU claim on October 
13, 1999.  A rating decision in May 2002 initially denied his 
claim on the basis that service connection had not been 
established for any disability.  But in a June 2002 rating 
decision, pursuant to another claim by him, the RO granted 
service connection for PTSD and assigned a 50 percent rating 
retroactively effective from June 10, 1997.  That RO decision 
also assigned a temporary total disability rating for the 
PTSD, from December 8, 1997, through April 30, 1998, with 
resumption of a 50 percent rating thereafter.  Another RO 
decision, in December 2002, increased the rating for the PTSD 
to 70 percent and also granted a TDIU, both effective from 
August 2, 2002.  This appeal ensued for an earlier effective 
date for the TDIU.

As explained, the key facts in determining the proper 
effective date for a rating are the date of receipt of the 
claim and the date entitlement to the rating was established.  
Here, the veteran's claim was received on October 13, 1999.  
The Board does not see any document in the record received 
from him (or from someone acting on his behalf, including his 
representative) prior to that date that could be construed as 
a claim for a TDIU.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 
3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 
196, 
198-200 (1992).

The regulations provide that the effective date for the 
rating may not be earlier than the date of receipt of the 
claim, unless entitlement to the rating was first established 
within one year prior to that date.  As an example, once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits.  38 
C.F.R. § 3.157.  And a TDIU is in the nature of an increased 
rating.  See 38 C.F.R. § 4.16.

The veteran underwent a VA psychiatric compensation 
examination in September 1997.  The examiner described the 
veteran's psychiatric history and then current psychiatric 
manifestations.  The psychiatric diagnoses included PTSD.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 50, indicating serious symptoms or serious 
impairment in social or occupational functioning, including 
an inability to keep a job.  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).  The 
evaluating physician commented that the veteran had been 
unable to maintain steady employment for more than 10 years 
(so since at least 1987) and had a very limited social 
network.  

The records also show the veteran was hospitalized at a VA 
facility for treatment of PTSD on December 8, 1997.  He was 
discharged from the hospital on February 18, 1998, for 
transfer to a VA domiciliary for continued PTSD treatment; he 
was discharged from the domiciliary on April 20, 1998.  The 
summary of the hospitalization reflects diagnoses of chronic 
PTSD with depression and polysubstance abuse, in remission.  
A GAF score of 45 was assigned, indicating an inability to 
keep a job.  The physician also recorded on Axis IV 
(Psychosocial and Environment Problems) that the veteran was 
homeless and unemployed, with severe problems.  Finally, the 
examiner concluded the veteran's condition was stable, but 
that he was not employable at that time.  The treatment 
records also note prior hospitalizations and outpatient 
treatment for his substance abuse.  

The discharge summary for the veteran's domiciliary stay that 
ended in April 1998 indicates he was taking a number of 
psychotropic medications and would receive further outpatient 
treatment for his PTSD.  The examiner concluded the veteran's 
condition was stable and that he was competent to handle his 
own funds, but that he was not then employable.  

In September 1999, a private psychologist wrote that he had 
treated the veteran for PTSD for 10 years.  He described the 
veteran's PTSD symptoms and indicated that psychological 
testing performed in 1989 and 1991 had shown such severe 
symptoms that he was unable to perform work at the time of 
the testing.  The examiner further described the veteran's 
symptoms as significant anxiety and depression with suicidal 
ideation; social withdrawal; severe levels of anger and 
irritability with occasional rage attacks; memory and 
concentration impairment; sleep impairment; and acute, 
overwhelming periods of confusion and despair.  He did not 
specifically comment on the veteran's then current 
employability, however.  

A VA counselor wrote in July and August 2002 that the veteran 
remained "highly symptomatic" and socially withdrawn due to 
his PTSD, despite medication.  She stated that "[h]is 
longstanding inability to sustain employment is reflective of 
his antipathy toward others."  Also in August 2002, a VA 
psychiatrist wrote to describe the veteran's PTSD history and 
current status.  Similar to the April 1998 VA domiciliary 
summary, the August 2002 psychiatrist assigned a GAF score of 
45 and also recorded on Axis IV (Psychosocial and Environment 
Problems) that the veteran was homeless and unemployed, with 
severe problems.  

VA clinic records dated from November 2000 to October 2002 
contain few references to specific psychiatric 
symptomatology.  An examiner in October 2002 indicated that, 
with medications for his PTSD, the veteran was "able to 
function and go on a normal active life," although the 
examiner did not specifically comment on the effect of the 
PTSD on the veteran's ability to work.  During another clinic 
visit in October 2002, there was no evidence of psychotic 
symptoms.  The veteran's affect was noted to be somewhat 
labile and his mood was mildly depressed, but no other 
pertinent abnormal clinical findings were reported.  The 
latter examiner assigned a GAF score of 45, indicative of an 
inability to work, although he noted that the GAF score had 
been as high as 58 during the previous 12 months, indicating 
only moderate difficulty in social or occupational 
functioning.  

Yet another VA psychiatric compensation examination was 
conducted in November 2002.  That psychiatrist described the 
veteran's psychiatric history and current status in some 
detail.  He assigned a GAF score of 40 and concluded the 
veteran was unemployable due to his disability, which was 
listed as chronic PTSD and severe recurrent major depression.  

Finally, a VA psychiatrist reviewed the veteran's medical 
records in January 2007 and concluded that he had 
"consistently been judged to be unemployable, from [December 
1997] to the present.  The reason for that are [sic] 
constant, and often severe symptoms of [PTSD], related to his 
service in the Vietnam War."  

It is clear that examiners have considered the veteran to be 
unemployable due to his PTSD for many years, indeed as long 
ago as 1989, but perhaps even longer dating back to 1987 or 
thereabouts.  The only inconsistencies in this pattern were 
notations by examiners in October 2002, arguably indicating 
less severe symptomatology at that time due to his PTSD.  
Nevertheless, affording him the benefit of the doubt, 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, the Board 
finds that he has been unemployable due to his service-
connected PTSD since at least 1989.

That does not end our analysis, however.  As mentioned, the 
veteran's claim for a TDIU was received on October 13, 1999.  
In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
"38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  The Court further stated that the 
phrase "otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

Because the facts in this case show the veteran was 
unemployable beginning many years before he actually filed 
his claim for a TDIU - not just one year or less - the 
effective date for his TDIU can be no earlier than the date 
his claim was received by VA.  And that date was October 13, 
1999.  This, obviously, is an earlier effective date than 
assigned by the RO, so to this extent the appeal is granted.  
38 U.S.C.A. §§ 5107, 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  


ORDER

An earlier effective date of October 13, 1999, is granted for 
the TDIU, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


